Citation Nr: 1821790	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-16 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 5, 2017, and to a disability rating in excess of 70 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to January 2008.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2015, the Board (in pertinent part) denied a rating in excess of 50 percent for the Veteran's PTSD with major depression.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In a March 2017 Memorandum Decision, the Veterans Court set aside and remanded the matter on appeal for readjudication consistent with the instructions outlined in the memorandum decision.

In July 2017, the Board remanded the case for additional development.  

In December 2017, the RO issued a rating decision that awarded an increased 70 percent rating for the Veteran's PTSD with major depression, effective October 5. 2017.  As the Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected PTSD with major depression has been manifested by symptoms consistent with occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD with major depression have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letter in April 2012. The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's post-service VA treatment records have been associated with the claims file.  Where the Veteran has either submitted or identified and authorized VA to obtain non-VA treatment records, those records have been associated with the claims file. VA also assisted the Veteran by providing him with VA examinations for his PTSD and major depression.

Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

II. Increased Rating for PTSD with Major Depression

This matter originally arose out of the Veteran's claim for total disability due to individual unemployability (TDIU) filed in February 2012.  This claim was interpreted and adjudicated as including claims for increased ratings as to all of the Veteran's service-connected disabilities, including PTSD.

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.
The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must consider the evidence of disability during the period one year prior to the application.  Hazan v. Gober, 10 Vet. App. 511 (1997). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter.  VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA regulations provide that all mental health conditions are rated under the same General Rating for Mental Disorders.  38 C.F.R. § 4.130.  Mental disorders are evaluated as 50 percent disabling when they cause occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned where a mental disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms listed in the various levels of rating criteria in § 4.130 are non-exhaustive, meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vasquez-Claudio v. Shinskei, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, the symptoms listed at the various levels of rating criteria in § 4.130 are deemed by VA to be representative of the corresponding levels of occupational and social deficiency.  Bankhead v. Shulkin,  29 Vet. App. 10 (2017).  Thus, the fact that a claimant has a symptom listed in one evaluation level without an analogue at lower evaluation levels indicates that the presence of that symptom alone may be cause for finding that the claimant's condition meets that particular level of disability.  Id.

VA treatment records from February 2012 reveal that the Veteran was experiencing increased stress since beginning his law enforcement job the previous year.  He was reassigned from patrol duties to court security due to poor work performance as a result of increased anxiety; his new duties provided some relief from anxiety.  Additionally he was experiencing physical symptoms of upset stomach, increased heartbeat, sweating, trouble concentrating, panic symptoms, difficulty sleeping, and intrusive thoughts.  The Veteran reported having an incident a few weeks earlier in which he believed he was having a heart attack due to anxiety symptoms.  The Veteran endorsed depressed mood, but denied a problem with anger and tried not to allow irritability to affect his relationship with his wife and young son.  He worried that if he did not get his anxiety under control he would lose his job.

The Veteran's VA treatment records from March 2012 document worsening anxiety due to stress at work.  He was prescribed sleep medication for initial insomnia, sleep apnea.  The Veteran reported daily intrusive memories, nightmares, anxiety with anxiety attacks a couple of times a week without obvious triggers, hypervigilance, exaggerated startle reflex, anger, irritability, and depressed mood.  He enjoyed time with his family, was experiencing improved emotional numbing but remained more distant from family than wishes to be.

VA treatment records from April 2012 document some initial improvement with medication and prolonged exposure therapy.  His anxiety had improved since his previous visit, but he was no longer working at his previous job that had triggered his symptoms.

The May 2012 VA examination documented diagnoses of PTSD and depression.  The Veteran reported having flashbacks, mood swings, trouble concentrating in his previous law enforcement work, but had some relief from symptoms now that he was not doing the law enforcement job.  His mental health symptoms led to physical symptoms of upset stomach, increased heartbeat, sweating, trouble concentrating, and panic-like symptoms.  He reported difficulty sleeping, racing thoughts, and intrusive thoughts of death.  The examiner noted symptoms of anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss for names, directions, and recent events; and difficulty adapting to stressful circumstances, including work or a work like setting.  The Veteran reported being emotionally numb and having a lack of interest in anything, but no prolonged periods of depressed mood, feelings of hopelessness, or suicidal ideation.  The Veteran was noted to be low energy, have low self-esteem, and be worried about financial future and ability to provide for his family.  Leaving his law enforcement job had decreased the frequency of panic attacks to approximately once per month but had occurred weekly when working in law enforcement.  The Veteran stated that he felt increased irritability toward his wife without physical aggression, improved sleep with medication and CPAP, but assessed his memory and concentration as not good.

The Veteran continued to live with his wife and son, described his marital relationship as pretty good, and a noted that he had a positive relationship with son, as well as monthly contact with family of origin.  He had, however, no close friends and had lost interest in sports and leisure activities.

At the time of this examination, the Veteran was working part time as a security guard, after losing his job as a deputy sheriff due to PTSD.  The Veteran reported limited stress tolerance due to PTSD, which would affect his ability to interact appropriately in a work setting.  He also reported reduced concentration and short-term memory that would affect his productivity and efficiency.  The examiner assessed the Veteran as having occupational and social impairment with reduced reliability and productivity.

VA treatment records from May 2012 documented some improved mood with his therapy.

VA treatment records from July 2012 indicated that the Veteran had found new full time work with a rail road company.  He was happy in the new work environment, but it was seasonal work.  He continued to struggle with some irritability, but his sleep was improving with his medication.

In January 2013, the Veteran provided a statement to VA stating that his PTSD was more severe than had previously been thought.  He described losing his job due to PTSD because flashbacks and nightmares made him ineffective at the job.  His anxiety attacks affected his job and relationship with wife and son.

A VA treatment record from March 2013 states that the Veteran's PTSD symptoms had decreased and probably were the best they would ever be.  He denied abusive behavior, but stated his biggest concern was irritability that causes problems with his family.  He was having difficulty getting to sleep, but denied hopelessness or suicidal or homicidal ideation.  He was moody with prolonged dysphoria, anhedonia.

VA treatment records from May 2013 document that he was holding off on sleep medications, going to bed when tired with better results than with sleep aid.  He was tracking his irritability and anger, and felt good about his progress.

In his substantive appeal form from June 2013, the Veteran once again recounted that his PTSD had cost him his job and limited his career options severely.  He acknowledged being able to work productively enough to provide for his family "ok" at his railroad job.  However, it was seasonal work.

A July 2013 VA examination documented a diagnosis of PTSD with depressive symptoms.  He reported irritability and anger, but also felt good about the progress he had made and had a stable mood.  His mood was pleasant and hopeful with a normal and congruent affect.  No suicidal or homicidal ideation was reported.  The examiner recorded symptoms of depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), difficulty in adapting to stressful circumstances, including work or a work-like setting, and feelings of hopelessness.

The Veteran was adequately groomed, had a constricted affect, and demonstrated logical and coherent thought and speech.  The Veteran described himself as typically irritable, grumpy most of the time, or just distant.  He endorsed depressed mood most of the time, being tired, irritable, short with people, and desiring to be left alone.  He reported feelings of hopelessness, but denied suicidal ideation.  His self-esteem was low due to recent loss of law enforcement job.  He reported being anxious about letting others down.  One year earlier the Veteran had reported to the emergency room for a panic attack, and reported less severe panic attacks about once or twice a month especially in crowds or social gatherings.  Though the Veteran described himself as irritable, he did not report significant anger or physical aggression.  He reported not caring about his wife, poor sleep, flashbacks, nightmares, and "weird dreams."  The Veteran reported memory and concentration deficits and had trouble with one of the concentration tests administered by the examiner.

The Veteran lived with his wife and two children, expected to never get divorced, but acknowledged arguments.  He reported being overwhelmed if left alone with his children, and expressed disinterest in doing things.  He had occasional phone contact with his father, but did not get along with his family any longer.  He had no close friends and preferred to be by himself.  

He was employed full time, seasonally in the same rail road job; however he had limited stress tolerance which would affect his ability to interact appropriately in a work setting.  The Veteran reported reduced concentration and short-term memory problems which would affect his productivity.  He had missed no time from work, reported disinterest in his work and was having to work hard to focus on things. Overall, the examiner assessed the Veteran's level of functioning was similar to the May 2012 examination.

The Veteran's wife provided a statement in August 2013 in which she described the Veteran as suffering from frequent bouts of depression, nightmares, flashbacks, sleep problems, anxiety, lack of interest, and irritability.  She confirmed that the Veteran had lost his job in law enforcement due to PTSD and had no close friends.

Another VA examination was conducted in October 2017.  This one diagnosed PTSD and Major Depressive Disorder (MDD) and stated that it was not possible to distinguish the symptoms of MDD, which was secondary to PTSD, from his PTSD.  The Veteran had no history of hospitalization for mental health issues, no suicide attempts, and no mental health treatment in preceding 4 years.  He took psychoactive medication and sleeping aids.  The examiner recorded symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran reported thinking about his disturbing memories every day, having nightmares about the events 4 to 5 times per week, awakening several times per night with difficulty getting back to sleep.  The Veteran reported shutting down, hiding, feeling anxious and sad when reminded of the events of his service.  He experienced physical symptoms including sweating, rapid heartbeat, and shallow breathing.  He avoided TV shows related to the Middle East, speaking to other veterans, and could not be in crowds.  He reported apathy, loss of interest in previous activities, and no feelings for anyone including his wife and children.  He reported fearing the health effects of the things he was exposed to on duty, hyperawareness, and increased startle reflex.

The Veteran reported that all the members of his family of origin had abandoned him, and had no contact with them.  He was still married to his wife, but feared that she would leave him and take the children.  He had isolated himself and spent no time with friends.

Still, the Veteran worked full time in his seasonable occupation as he had for the preceding 4 years, but he claimed to be unable to work with others.  The examiner assessed him as having occupational and social impairment with deficiencies in most areas, such as work, school, family relations judgment, thinking and mood.

The Veteran is currently assigned a 50 percent rating for his PTSD with major depression prior to October 5, 2017, and a 70 percent rating from that date.  Based on the foregoing evidence, the Board finds that the record demonstrates that the Veteran's PTSD and major depression meets the criteria for a 70 percent rating throughout the appeal period.  The evidence establishes that his symptoms forced him out of not only a job, but an entire career field, limited his career options, and had a longstanding deleterious effect on his family, his relationships with his family of origin, and caused him to isolate himself from virtually all other social contact.  While there are times in the record where the Veteran appears to have experienced some improved symptoms while in therapy, the overall picture demonstrates deficiencies in most of the areas of the Veteran's life, especially when that evidence is viewed in the light most favorable to the Veteran's claim.  38 C.F.R. § 4.130.

On the other hand, the evidence does not warrant a 100 percent rating.  100 percent disability ratings for mental health claims are appropriate only where a Veteran's condition results in total occupational and social impairment.  Here, the Veteran's impairment is significantly less than total.  While there appear to be significant problems in his family, he remains a part of it.  Similarly, the evidence establishes that the Veteran is able to work a full time schedule at a job which he has held for at least 4 years.  The Board acknowledges that the work is not full time year-round.  However, the evidence, including the Veteran's own statements, document that this is a limitation based on the seasonality of the work and not a limitation placed on the Veteran by the severity of his symptoms.  Consequently, the Board finds that there is entitlement to a 70 percent rating for occupational and social impairment with deficiencies in most areas throughout the appeal period, but not total and occupational impairment.  38 C.F.R. § 4.130.

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, reasonable doubt cannot aid the Veteran where the evidence of record preponderates against a claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

A 70 percent rating, but no higher, for PTSD and major depression is granted prior to October 5, 2017, subject to the regulations governing payment of monetary awards.

A rating in excess of 70 percent rating for PTSD and major depression from October 5, 2017, is denied.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


